UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8022


WARREN CHASE,

                  Plaintiff - Appellant,

             v.

WARDEN,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cv-01702-CCB)


Submitted:    February 25, 2009             Decided:   March 9, 2009


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Warren Chase, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Warren Chase, a     Maryland inmate, appeals a district

court     order    dismissing   without     prejudice     his     “emergency”

pleading for failing to provide a more detailed supplement.                 We

have reviewed the record and the district court order and affirm

for the reasons cited by the district court.                    See Chase v.

Warden,    No.    1:08-cv-01702-CCB   (D.   Md.   July   29,     2008).      We

dispense    with    oral   argument   because     the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2